Citation Nr: 1745707	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  11-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a March 2015 videoconference hearing and a transcript of this hearing is of record.  In a January 2016 VA Form 9, the Veteran requested an additional hearing.  To the extent this request pertains to the issue noted above, the request for an additional hearing on this issue is denied.  The Veteran has the right to one hearing on appeal.  38 C.F.R. §§ 20.700 (a).  The Veteran's initial hearing request on the issue above was granted and fulfilled by the Board, and there is no further right to a Board hearing on the issue.

This appeal was most recently before the Board in December 2016.  The appeal was remanded for additional development.  As discussed below, the remand was not substantially complied with and therefore the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was most recently remanded by the Board in December 2016 in order to obtain an addendum opinion which addressed whether the Veteran had a pre-existing left knee disability that was aggravated by, or otherwise etiologically related to, his active service.

In response to the December 2016 Board remand a March 2017 addendum opinion was obtained.  The opinion provider concluded that the Veteran's left knee disability clearly and unmistakably pre-existed his active service because of a service treatment record (STR) noted the Veteran had a left knee injury at the age of five.  The opinion provider found that the Veteran's pre-existing left knee injury was not aggravated by his active service.  The opinion provider listed STRs that note the Veteran's pre-existing left knee injury and current medical records noting that they did not mention the Veteran's knee.  The opinion provider stated she could not provide an opinion as to the etiology of the Veteran's left knee injury because there were no records from 1956 to 2001 referencing his left knee.  

The Board finds the March 2017 addendum opinion to be partially inadequate.  The opinion provider concluded that the Veteran's pre-existing left knee injury was not aggravated by his active service but did not provide a rationale for this conclusion.  She noted evidence that was located in the claims file but failed to provide any explanation as to the significance of this evidence other than noting that it did not include findings related to the Veteran's knee.  Moreover, the opinion provider stated she could not provide an etiology of the Veteran's left knee disability but also concluded that the Veteran's current left knee disability pre-existed his active service seemingly implying the Veteran's left knee disability was etiologically related to his childhood knee injury.  As such, the opinion providers finding that she could not state an etiology as to the Veteran's left knee disability is contradictory to her other statements throughout the opinion.  Additionally, the Veteran's March 2015 Board hearing testimony indicated that his left knee gave out in 2000.  It is unclear if the opinion provider considered the Veteran's lay evidence when concluding that it was not possible to determine an etiology as to the Veteran's left knee disability because there was no evidence pertaining to the Veteran's left knee disability from 1956 to 2001.  As such, an addendum opinion must be obtained on remand.  

Additionally, it appears the Veteran continues to receive VA treatment.  Any additional records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  After the completion of the above the AOJ must contact the VA opinion provider who proved the March 2017 addendum opinion in connection with the Veteran's claim for service-connection for a left knee disability and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.

Based on the examination and review of the record, the opinion provider should address the following: 

(a)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran's preexisting left knee disability was not aggravated by the Veteran's active service or that any increase in disability was due to the natural progression of the disease?

The opinion provider should note the Veteran's VA treatment records include continued complaints of pain and treatment for a left knee disability.  The opinion provider should consider and discuss as necessary the following:

i.  May 2005 VA treatment record noting the Veteran ambulated with a slight limp due to his left knee disability; 

ii.  September 2008 VA treatment record noting the Veteran reported his knee sometimes gives way; 

iii.  February 2010 VA treatment record noting the Veteran's left knee causes him to fall when he is not wearing his knee brace; and 

iv.  March 2012 VA treatment record noting the Veteran continued to have chronic left knee pain. 

The opinion provider is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  
Please identify any such evidence with specificity.

(b)  If the answer to (a) is no, is it at least as likely as not that any diagnosed left knee disability had its onset or is otherwise etiologically related to the Veteran's active service.  

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence. 

If the March 2017 VA opinion provider is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken. 

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




